DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 3 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” in “low temperature plasma ionization” is a relative term and it is unclear how low the temperature has to be to qualify as low temperature plasma ionization.
The term “low loss” in claims 5-7 is a relative term which renders the claim indefinite. The term “low loss” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” in “low loss” is a relative term and it is unclear how much loss is necessary to qualify as “low loss”.
Claim 7 contains the trademark/trade name Brubaker.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a lens and, accordingly, the identification/description is indefinite.
Claim 7 contains the trademark/trade name Stark.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a decelerator and, accordingly, the identification/description is indefinite.
Allowable Subject Matter
Claims 1-2, 4 & 8-17 are allowed.  The instant claims are allowable over the prior art of record, because the prior art is silent to a gas to liquid conversion device for converting at least one input stream to a liquid reaction product, the device comprising: a first ionization region, the first ionization region comprising a plasma configured 5to generate ions from at least a first input stream of starting material, the first input stream comprising a gas; and at least one ion manipulation region for conveying generated ions from the first ionization region, the at least one ion manipulation region comprising at least one ion guide for guiding the generated ions, the at least one ion manipulation region 10being configured to facilitate at least one of an ion-ion or an ion-molecule reaction to effect generation of a condensed reaction product, the condensed reaction product being output from the device as a liquid.
The prior art, such as Franzen U.S. Pub. 2012/0228492, teaches a Gas To Liquid device comprising: at least one first ionization region (spray capillary 2 creates cloud 3 of ions in ambient gas; Fig. 1; [0017]} and at least one second region (supersonic gas jet of ions 6; Fig. 1; [0017]) to generate ions from respective input streams of starting material (ions are generated from electrospray ion source 1; Fig. 1; [0017]).  However, the reference does not teach or suggest: the ion manipulation region comprising at least one ion guide for generating ions, the ion manipulation region being configured to facilitate at least one of an ion-ion or an ion-molecule reaction to effect generation of a condensed reaction product, the condensed reaction product being output from the device as a liquid.  Therefore, the instant claims are patentably distinct from the prior art of record. 
Claims 3 & 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 & 5-7 would be allowable based on dependency to claim 1.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722